36 F.3d 764
Enoch L. BOLDEN, Appellant,v.Michael GROOSE, Appellee.
No. 93-3595.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 13, 1994.Decided Sept. 30, 1994.

Margaret P. Zoole, Kirkwood, MO, argued, for appellant.
John W. Simon, Asst. Atty. Gen., Jefferson City, MO, argued, for appellee.
Before RICHARD S. ARNOLD, Chief Judge, WOLLMAN and BEAM, Circuit Judges.
PER CURIAM.


1
Enoch L. Bolden, Jr., appeals the district court's1 denial of his petition for habeas corpus relief under 28 U.S.C. Sec. 2254.  We affirm.


2
Bolden alleged eight grounds for relief in his habeas corpus petition.  The district court concluded that Bolden had procedurally defaulted all but one of his claims, and that he had not shown sufficient cause and prejudice to overcome this failure.  Bolden's remaining claim alleged ineffective assistance of counsel based on a failure to investigate alibi witnesses.  The district court dismissed that claim on the merits.  On review of the record, we conclude the district court correctly decided the issues raised in Bolden's habeas corpus petition.  See 8th Cir.R. 47B.


3
On appeal, Bolden also raises for the first time an Eighth Amendment claim and an equal protection claim which he did not raise either in state proceedings or district court.  Except in unusual circumstances not present here, we do not consider claims on appeal not presented to the district court.  Dorothy J. v. Little Rock Sch. Dist., 7 F.3d 729, 734 (8th Cir.1993).  Bolden has also not shown cause for his failure to advance these claims in state court.  Consequently, we would not address them in this habeas corpus action, even if they had been presented to the district court.  McKee v. Nix, 995 F.2d 833, 835 (8th Cir.), cert. denied, --- U.S. ----, 114 S.Ct. 565, 126 L.Ed.2d 465 (1993).


4
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Carol E. Jackson, United States District Court for the Eastern District of Missouri, adopting the report and recommendations of the Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri